                    Case 3:17-cv-30031-MGM Document 112-4 Filed 12/20/19 Page 1 of 1


Hector Pineiro

From:                                       Victoria Zayas
Sent:                                       Monday, October 28, 2019 10:29 AM
To:                                         Charles Emma; Austin M. Joyce
Cc:                                         Hector Pineiro; Robin Scott; 'jeanne liddy'
Subject:                                    RE: Hernandez Pagan v. City of Holyoke, et al.
Attachments:                                Hernandez Pagan, Janette. Signed General Release.pdf


Good morning Counsel:

Attached please find the signed General Release. Please feel free to contact our office should you have any questions.
Thank you.

Victoria Zayas
Secretary
Law Office of Hector E. Pineiro, P.C.
807 Main Street
Worcester, MA 01610
508‐770‐0600
508‐770‐1300 (facsimile)
victoria@pineirolegal.com

The preceding email message (including any attachments) contains information that may be confidential, be protected by the attorney-client or other
applicable privileges, or constitute non-public information. It is intended to be conveyed only to the designated recipient(s). If you are not an intended
recipient of this message, please notify the sender by replying to this message and then delete it from your system. Use, dissemination, distribution, or
reproduction of this message by unintended recipients is not authorized and may be unlawful.




                                                                             1
